Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The amendments to the claims filed 9/23/2020 were received and have been entered. Claims 1-17 have been canceled. New Claims 18-30 have been added. Therefore, claims 18-30 are currently pending.
	Drawings
Figures 1a, 1b and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a light guide 101 is not shown in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, constitute impermissible hybrid claim by combining a method claim depending on the apparatus claim (e.g., a method claim 34 applied to the OLED display device claim 31).  The method claim must be separate as an independent claim.
Applicant must amend the claim(s) to place the claim(s) in proper independent form, rewrite the claim(s) in independent form, or present a sufficient showing that the independent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-23, 27-28, 31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 2018/0226016 in view of IM et al. US 2017/0084774.
Regarding claim 18, Suzuki teaches an OLED display substrate (display elements includes organic LED light emitting units, see ¶55, Fig 3), comprising 
a base substrate (a substrate 10, Fig 3), a thin film transistor array layer (the drive transistor TRD layer, see ¶ 90, Fig 3) and 
a planarization layer (not teach)  
an anode (anode 71, ¶95, Fig 3), 
a pixel definition layer (not teach) 
a cathode (cathode 72, ¶95, Fig 3), 
a light emitting layer away from the base substrate (a light emitting unit ELP including a light emitting layer 71 away from the substrate 10, See ¶95-¶96);
the pixel definition layer defining pixel regions, the light emitting layer being located on a side of the pixel definition layer away from the base substrate (not teach)
a light guide that is in contact with the light emitting layer (a light guide interpreted by partitions 60 having at least one optical layer 62 for guiding stray light from a light emitting unit ELP including a light emitting layer 71, See ¶95-¶96; the light emitting layer 71 is in contact the optical layer 62 shown in Fig 3) and is used to lead out light from the light emitting layer, so as to test the led-out light and adjust light emission (As illustrated in FIG. 3, in addition to stray light (depicted by a solid line) from the light 

    PNG
    media_image1.png
    581
    584
    media_image1.png
    Greyscale


IM teaches an organic light emitting diode including a planarization layer (a planarization layer 180, see ¶73, Fig 3) on a base substrate (a substrate 110), and a pixel definition layer (a pixel definition layer 350, see ¶73 and Fig 3), a light emitting layer (a light emission layer 360, ¶73, Fig 3) on a side of the planarization layer 180 away from the substrate 110, the pixel definition layer (the pixel definition layer 350) defining pixel regions (pixel areas PX, ¶62), the light emitting layer (the light emission layer 360) being located on a side of the pixel definition layer (the pixel definition layer 350) away from the base substrate 110.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a light emission layer 360 on a side of the planarization layer 180 away from the substrate 110, the pixel definition layer 350 defining pixel regions (pixel areas PX), the light emitting layer (the light emission layer 360) being located on a side of the pixel definition layer 350 away from the substrate 110, as IM teaches in Fig. 3, to modify the invention of Fig. 3 of Suzuki. The motivation for doing so would improve a smooth surface by removing steps to improve light emission efficiency of the organic light emitting element formed thereon, and improve excellent luminance uniformity. See IM ¶72 and ¶102.


(Suzuki teaches an organic layer 71 including light emitting layers is formed to cover the entire surface including the partitions 60. Note that the organic layer 71 has a multilayer structure included a red light emitting layer, a green light emitting layer, a blue light emitting layer, and the like, but is depicted as one layer in Fig 3.  See ¶95.
Accordingly, the organic layer 71 including the red, green blue light emitting layers having a multiple layer structure interpreted a first pixel definition sub-layer and a second pixel definition sub-layer. A light guide interpreted the partitions 60 having the optical layer 62 located between the multiple layer structure).

Regarding claim 20, Suzuki teaches a refractive index of the light guide is greater than a refractive index of the pixel definition layer. 
(Suzuki teaches the refractive index n1 of a protective layer 80 including the organic layer 71 including light emitting layers interpreted pixel definition layer is smaller than the refractive index n4 of the optical layer 61. See ¶107 and Fig 7).

    PNG
    media_image2.png
    342
    524
    media_image2.png
    Greyscale

Regarding claim 21, Suzuki teaches the light guide comprises a first side in contact with the light emitting layer and a second side opposite to the first side, the contact portion is located on the first side, and a concave-convex structure is provided on the second side so that light entering the light guide is totally reflected on the second side.
(Suzuki teaches the optical layer 62 has a rounded convex shape. See ¶123. According to the Snell's law, incidence and exit of light on/from the partition 60 do not depend on the structures of the organic layer and the cathode electrode. Light incident on an inclined surface of the material layer 61 constituting the lower layer part is guided into the material layer 61, totally reflected at the interface between the material layer 62 and the material layer 61, and directed toward the semiconductor substrate. In contrast, light incident on an inclined surface of the material layer 63 constituting the upper layer part is likely to be totally reflected toward the display surface. See ¶108).


(Suzuki teaches Note that the partitions 60 may be in a grid-like shape or in a band-like shape. In the case of a grid-like shape, the partitions 60 may have a shape surrounding all four sides of an ELP region in a continuous manner or in a discontinuous manner. In the case of a band-like shape, the partitions 60 may have a continuous shape or a discontinuous shape. See ¶96. Therefore, the multiple partitions 60 have grid-like shape consisting of patterns of spaced horizontal lines and the vertical lines).
Regarding claim 23, Suzuki teaches the light guide further comprises at least one column light guide, and the at least one column light guide intersects the row light guides. 
(Suzuki teaches the multiple partitions 60 have grid-like shape consisting of patterns of spaced horizontal lines and the vertical lines. Therefore, the vertical lines intersects the horizontal lines).

Regarding claim 27, Suzuki teaches a manufacturing method of OLED display substrate comprising (the presence of various variations caused by the design or the manufacture of the display elements, the display panel, and the like is allowed. In addition, drawings used in the description below are schematic. For example, FIG. 3, which will be described later, illustrates a cross-sectional structure of a display panel, 

    PNG
    media_image1.png
    581
    584
    media_image1.png
    Greyscale

forming a thin film transistor array layer on a base substrate (forming the drive transistor TRD layer on a substrate 10, see ¶ 90, Fig 3)
forming a planarization layer (not teach); 
forming an anode (forming an anode 71, ¶95, Fig 3) 
not teach); 
forming a light emitting layer away from the base substrate (forming a light emitting unit ELP including a light emitting layer 71 away from the substrate 10, see ¶95-¶96); 
forming a light guide, the light guide being in contact with the light emitting layer (a light guide interpreted by partitions 60 having at least one optical layer 62 for guiding stray light from a light emitting unit ELP including a light emitting layer 71, See ¶95-¶96; the light emitting layer 71 is in contact the optical layer 62 shown in Fig 3) and used to lead out light from the light emitting layer to test the led-out light and adjust light emission; and forming a cathode on the light emitting layer (As illustrated in FIG. 3, in addition to stray light (depicted by a solid line) from the light emitting unit ELP associated with the optical sensor 4, stray light (depicted by a broken line) from a light emitting unit ELP of an adjacent display element 3 enters the partition 60. The stray light beams are reflected by an interface between the material layer 61 and the material layer 62 and directed toward the semiconductor substrate 10. See ¶103. Accordingly, the stray light (depicted by a solid line) and the stray light (depicted by a broken line) from the light emitting unit ELP are adjusted).
Suzuki fails to teach forming a planarization layer, and a pixel definition layer, a light emitting layer on a side of the planarization layer away from the base substrate, the pixel definition layer defining pixel regions, the light emitting layer being located on a side of the pixel definition layer away from the base substrate.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a light emission layer 360 on a side of the planarization layer 180 away from the substrate 110, the pixel definition layer 350 defining pixel regions (pixel areas PX), the light emitting layer (the light emission layer 360) being located on a side of the pixel definition layer 350 away from the substrate 110, as IM teaches in Fig. 3, to modify the invention of Fig. 3 of Suzuki. The motivation for doing so would improve a smooth surface by removing steps to improve light emission efficiency of the organic light emitting element formed thereon, and improve excellent luminance uniformity. See IM ¶72 and ¶102.

Regarding claim 28, Suzuki teaches forming the anode (forming an anode 71, see ¶95), and performing patterning process (formed with use of materials appropriately selected from known inorganic materials and organic materials, by a combination of a known film forming method such as physical vapor deposition methods, various chemical vapor deposition methods and the like with a known patterning method such as an etching method. See ¶49)
forming the first pixel definition sub-layer (forming the organic layer 71 including the light emitting layers including multiple layer structure interpreted a first pixel definition sub-layer. See ¶95) and performing patterning process (a known patterning method such as an etching method. See ¶49)
forming the light guide on the first pixel definition sub-layer (forming the partitions 60 interpreted the light guide having the optical layer 62. See ¶95) and performing patterning process (a known patterning method such as an etching method. See ¶49)
forming the second pixel definition sub-layer on the first pixel definition sub-layer and the light guide (forming the organic layer 71 including the light emitting layers having a multiple layer structure interpreted a second pixel definition sub-layer. See ¶95) and performing patterning process (a known patterning method such as an etching method. See ¶49)
forming the light emitting layer on the second pixel definition sub-layer (forming the light emitting layer 71 on the multiple layer structure, see ¶95)
forming the cathode on the light emitting layer (forming the cathode 72 on the light emitting layer 71, see ¶95).

Regarding claim 31, Suzuki teaches a brightness compensation mechanism which is connected to the light guide (a luminance correction unit 110, Fig 2, ¶83-¶87 electrically connected to optical sensor 4 shown in Fig 2) to collect brightness (storing the calculated correction factor [k(q,p)] including luminance correction value of the light emitting layer 71 in a storage device, see ¶87) and compensates brightness of a corresponding pixel region according to the brightness information (compensate the correction factor [k(q,p)] for the difference according to the luminance correction values, See ¶85).

Regarding claim 35, Suzuki teaches the pixel definition layer comprises a first pixel definition sub-layer and a second pixel definition sub-layer stacked in a direction away from the base substrate, the light guide is located between the first pixel definition sub-layer and the second pixel definition sub-layer, and the light guide comprises a contact portion exposed outside the pixel definition layer to be in contact with the light emitting layer. 
(Suzuki teaches an organic layer 71 including light emitting layers is formed to cover the entire surface including the partitions 60. Note that the organic layer 71 has a multilayer structure included a red light emitting layer, a green light emitting layer, a blue light emitting layer, and the like, but is depicted as one layer in Fig 3.  See ¶95.
Accordingly, the organic layer 71 including the red, green blue light emitting layers having a multiple layer structure interpreted a first pixel definition sub-layer and a second pixel definition sub-layer. A light guide interpreted the partitions 60 having the optical layer 62 located between the multiple layer structure
Suzuki teaches note that the partitions 60 may be in a grid-like shape or in a band-like shape. In the case of a grid-like shape, the partitions 60 may have a shape surrounding all four sides of an ELP region in a continuous manner or in a 

Regarding claim 36, Suzuki teaches a refractive index of the light guide is greater than a refractive index of the pixel definition layer.
(Suzuki teaches the refractive index n1 of the protective layer 80 including the organic layer 71 including light emitting layers interpreted pixel definition layer is smaller than the refractive index n4 of the optical layer 61. See ¶107 and Fig 7).

Regarding claim 37, Suzuki teaches the light guide comprises a first side in contact with the light emitting layer and a second side opposite to the first side, the contact portion is located on the first side, and a concave-convex structure is provided on the second side so that light entering the light guide is totally reflected on the second side.
(Suzuki teaches the optical layer 62 interpreted the light guide has a rounded convex shape. See ¶123. According to the Snell's law, incidence and exit of light on/from the partition 60 do not depend on the structures of the organic layer and the cathode electrode. Light incident on an inclined surface of the material layer 61 constituting the lower layer part is guided into the material layer 61, totally reflected at the interface between the material layer 62 and the material layer 61, and directed toward the semiconductor substrate. In contrast, light incident on an inclined surface of the material layer 63 constituting the upper layer part is likely to be totally reflected toward the display surface. See ¶108).
s 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and IM as applied to claim 18 above, and further in view of Jung et al. US 2017/0223233.
Regarding claim 32, Suzuki and IM fail to teach a brightness information collection module configured to collect the brightness information of the light emitting layer in each pixel region, the brightness information comprising brightness corresponding to a plurality of grayscales in one-to-one manner; a grayscale brightness curve acquisition module configured to  acquire a measured grayscale brightness curve according to the brightness information;  a grayscale compensation value acquisition module configured to  compare the measured grayscale brightness curve with a standard grayscale brightness curve to acquire a grayscale compensation value of a preset grayscale; a compensation module configured to perform brightness compensation according to the grayscale compensation value.
Jung teaches storing measured luminance in a lookup table 345, see Jung ¶153; using the measured luminance with respect to specific gray levels such as the gray levels of the critical point, see Jung ¶44, calculating luminance curve is compared with a luminance curve for the reference according to the measured luminance, see Jung ¶154; comparison resulting has an error in the reference error range, the display device 500 is judged as normality; a luminance curve is calculated by driving the new sample with the automatic gamma register, see Jung ¶154.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify storing measure luminance in a lookup table, using the measured 


Regarding claim 34, Suzuki and IM fail to teach collecting the brightness information of the light emitting layer in each pixel region; acquiring a measured grayscale brightness curve according to the brightness information; comparing the measured grayscale brightness curve with a standard grayscale brightness curve to acquire a grayscale compensation value of a preset grayscale; performing brightness compensation according to the grayscale compensation value.
Jung teaches storing measure luminance in a lookup table 345, see Jung ¶153; using the measured luminance with respect to specific gray levels such as the gray levels of the critical point, see Jung ¶44; calculating luminance curve is compared with a luminance curve for the reference according to the measured luminance, see Jung ¶154; comparison resulting has an error in the reference error range, the display device 500 is judged as normality; a luminance curve is calculated by driving the new sample with the automatic gamma register, see Jung ¶154.
.

Allowable Subject Matter
Claims 24-26, 29-30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 4, 2022